The lower court entered a nonsuit. I think the questions of negligence and contributory negligence should have been submitted to the jury.
The base of the glass door through which the plaintiff intended to leave the store was a wooden panel 11 1/2" high. This panel obscured from her view an 8" step which was practically flush with the door when closed. As she approached the door, the floor of the store sloped downwards, and as she looked through the glass at the *Page 594 
floor of the vestibule, she said it looked to her as though it continued at the same level. It was a dark and misty day, there were bright lights in the store, there were no lights in the vestibule and she said she was "kind of blinded toward the outside." There was no "Step Down" or "Watch Your Step" sign on the door. The door opened outward and as she opened it her foot went down the step and she was thrown to the floor of the vestibule, sustaining the injuries for which suit was brought.
In a negligence case the function of the jury is not merely to find the underlying facts which constitute the "circumstances", but, in addition, implicit in the determination of the ultimate fact, negligence, is a finding by the jury of the appropriate rule of conduct for the particular circumstances found to have existed. And the power of the court is to set aside this finding only "when it is inconceivable on any reasonable hypothesis that a mind desiring solely to reach a just and proper conclusion in accordance with the relevant governing principles of law . . . . . . could determine in [plaintiff's] favor the controlling issue involved: Vergilio v. Walker, 254 Pa. 241." Jester v. Phila.,Baltimore  Wash. R.R. Co., 267 Pa. 10 (1920).
I do not mean to say that a storekeeper who maintains a step between different levels in his store or at an exit to the street does so at his peril; nor that the failure to put a light in the vestibule was necessarily negligence by itself; nor that the construction of the door and step was necessarily faulty. What I do say is that where he places a step at an exit in such a way that it cannot be seen by a customer until she is immediately over it and adds to the deception by a glass door through which the floor on the other side may give the impression of being on the same level, without taking the trouble to put a warning onthe door, a jury may reasonably find he has failed in his duty.
Nor do I think that cases such as Conboy v. Osage *Page 595 Tribe, 113, 288 Pa. 193, 135 A. 729, are controlling on the question of contributory negligence. Plaintiff was not walking into pitch darkness. She could see the floor of the vestibule through the glass of the door from inside the store and she could see the step plainly after she fell. The semi-darkness caused by the absence of the lights in the vestibule and the dullness of the day, complemented by the brilliance of the lights in the store, simply prevented her from noticing the different levels. I think the case comes within the rule of Rutherford v. Academyof Music, 87 Pa. Super. 355, and the cases which follow it, and that the apparent conflict between the plaintiff's testimony quoted in the majority opinion and her statement, "I could not see because there were no lights outside and the bright lights on the inside kind of blinded me towards the outside", and that, as she looked out of the door, "The floor just looked to me like it sloped right out on the street", was for the jury, particularly in view of the fact that the burden of proving contributory negligence was on the defendant. Giannone v. Real, 333 Pa. 21;Sopherstein v. Burtels, 178 Pa. 401.
And finally, although it is not controlling, Hanley v. JamesButler, Inc., 153 N.Y.S. 39 (App.Div. N.Y. (1915) ), is almost identical on its facts and the case was held properly submitted to the jury, the court saying: "This, if not obviously faulty construction, constituting a trap, at least raised a question in that regard for the consideration of the jury."
Judge HIRT joins in this dissent.